DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (US 2018/0070465 A1).

Regarding claim 1, Cater discloses a housing (Fig. 3 element 102) comprising:
a metal body (as discussed in Paragraph [0031]) comprising at least a first body (Fig. 3 element 122 wherein the recited chassis elements of Paragraph [0031] are understood to be the same as the housing parts, as supported by Paragraph [0044]) and a second body (Fig. 3 element 124); and 
(Fig. 3 element 136 and 146) connecting the first body to the second body (as discussed in Paragraph [0046]), 
wherein each of the first body and the second body is provided with a plurality of mating structures at a junction where each of the first body and the second body is connected to the connecting body (as shown in Fig. 4 inclusive of elements 212, 216, 222, and 226); 
and the plurality of mating structures comprise at least one of: a rib-in-hole type structure (as shown in Fig. 4) with a hole (Fig. 4 element 226) being formed at the first body or the second body and a rib (Fig. 4 element 234) being formed on an inner wall of the hole along a circumferential direction of the hole (as described in Paragraph [0051]), or a groove-in-hole type structure with a hole being formed at the first body or the second body and a groove being formed in an inner wall of the hole along a circumferential direction of the hole.
Cater does not expressly disclose wherein the plurality of mating structures are evenly distributed at the junction, however one of ordinary skill in the art before the effective filing date would have recognized that the various mating structures disclosed  and illustrated in at least Fig. 4 would be evenly distributed along the junction between the first and second bodies in order to ensure a rigid connection along the full length of the junction, as is inferred in Paragraph [0046] as desirable.

Regarding claim 2, Cater discloses the housing as set forth in claim 1 above and further wherein the plurality of mating structures further comprise at least one of a groove-type tension structure (Fig. 4 element 212), a protrusion- type tension structure, 

Regarding claim 3, Cater discloses the housing as set forth in claim 2 above and further wherein shapes of the groove-type tension structure and the protrusion-type tension structure comprises at least one selected from the group consisting of a semicircle, a circle, an ellipse, a dovetail (as described in Paragraph [0048]), and a polygon.

Regarding claim 4, Cater discloses the housing as set forth in claim 2 above and further  wherein the first body comprises a first body base (at Fig. 4 element 206), and a first body retaining edge connected to the first body base and perpendicular to the first body base (wherein the vertical edge at the outer extent of distance 240 is interpreted as the first body retaining edge), the first body retaining edge and the first body base are connected to form a first receiving groove (wherein the groove is interpreted as the conjunction between the horizontal and vertical faces as set forth above as the first body retaining base and first body retaining edge), the second body comprises a second body base, and a second body retaining edge connected to the second body base and perpendicular to the second body base (as shown in Fig. 4 wherein element 124 encompasses similar structures as shown in the right hand extent of the section view of element 124), and the second body retaining edge and the second body base are connected to form a second receiving groove (wherein the groove is interpreted as 
a surface of the first connecting body away from the first receiving groove, a surface of the first body base away from the first receiving groove, and a surface of the second body base away from the second receiving groove are coplanar (as shown in Fig. 5 wherein the connecting body is shown to be coplanar with a surface of the first receiving groove and the second receiving groove above element 226).

Regarding claim 5, Cater discloses the housing as set forth in claim 4 above and further wherein the hole (Fig. 8 element 116) located at the first body retaining edge and/or the second body retaining edge; and the hole comprises at least one selected from the group consisting of a USB jack, a speaker ventilation hole (as discussed in Paragraph [0041]), an earphone jack, and a microphone input hole.

Regarding claim 6, Cater discloses the housing as set forth in claim 1 above and further the metal body further comprises a third body (Fig. 3 element 126) and an additional connecting body (Fig. 3 elements 138 and 148) which connects the second body to the third body; and 
the third body is provided with a plurality of mating structures at a junction where the third body is connected to the additional connecting body (as described in Paragraph [0046]); 
the plurality of mating structures provided at the third body are evenly distributed at the junction where the third body is connected to the additional connecting body; and 

Regarding claim 7, Cater disclose the housing as set forth in claim 1 above and further wherein the metal body is made of any one selected from the group consisting of an aluminum alloy, a magnesium alloy, a stainless steel, a titanium alloy, a copper alloy, and an iron alloy (as discussed in Paragraph [0038]).

Regarding claim 14, Cater discloses a mobile terminal (as discussed in Paragraph [0003]) comprising a housing (Fig. 3 element 102) comprising:
a metal body (as discussed in Paragraph [0031]) comprising at least a first body (Fig. 3 element 122 wherein the recited chassis elements of Paragraph [0031] are understood to be the same as the housing parts, as supported by Paragraph [0044]) and a second body (Fig. 3 element 124); and 
a connecting body (Fig. 3 element 136 and 146) connecting the first body to the second body (as discussed in Paragraph [0046]), 
(as shown in Fig. 4 inclusive of elements 212, 216, 222, and 226); 
and the plurality of mating structures comprise at least one of: a rib-in-hole type structure (as shown in Fig. 4) with a hole (Fig. 4 element 226) being formed at the first body or the second body and a rib (Fig. 4 element 234) being formed on an inner wall of the hole along a circumferential direction of the hole (as described in Paragraph [0051]), or a groove-in-hole type structure with a hole being formed at the first body or the second body and a groove being formed in an inner wall of the hole along a circumferential direction of the hole.
Cater does not expressly disclose wherein the plurality of mating structures are evenly distributed at the junction, however one of ordinary skill in the art before the effective filing date would have recognized that the various mating structures disclosed  and illustrated in at least Fig. 4 would be evenly distributed along the junction between the first and second bodies in order to ensure a rigid connection along the full length of the junction, as is inferred in Paragraph [0046] as desirable.

Regarding claim 15, Cater discloses the housing as set forth in claim 14 above and further wherein the plurality of mating structures further comprise at least one of a groove-type tension structure (Fig. 4 element 212), a protrusion- type tension structure, a rib-type tension structure or a through hole type fastening structure (Fig. 4 element 222 as described in Paragraph [0050]).

Regarding claim 16, Cater discloses the housing as set forth in claim 15 above and further wherein shapes of the groove-type tension structure and the protrusion-type tension structure comprises at least one selected from the group consisting of a semicircle, a circle, an ellipse, a dovetail (as described in Paragraph [0048]), and a polygon.

Regarding claim 17, Cater discloses the housing as set forth in claim 15 above and further  wherein the first body comprises a first body base (at Fig. 4 element 206), and a first body retaining edge connected to the first body base and perpendicular to the first body base (wherein the vertical edge at the outer extent of distance 240 is interpreted as the first body retaining edge), the first body retaining edge and the first body base are connected to form a first receiving groove (wherein the groove is interpreted as the conjunction between the horizontal and vertical faces as set forth above as the first body retaining base and first body retaining edge), the second body comprises a second body base, and a second body retaining edge connected to the second body base and perpendicular to the second body base (as shown in Fig. 4 wherein element 124 encompasses similar structures as shown in the right hand extent of the section view of element 124), and the second body retaining edge and the second body base are connected to form a second receiving groove (wherein the groove is interpreted as the conjunction between the horizontal and vertical faces as set forth above as the second body retaining base and second body retaining edge); 


Regarding claim 18, Cater discloses the housing as set forth in claim 17 above and further wherein the hole (Fig. 8 element 116) located at the first body retaining edge and/or the second body retaining edge; and the hole comprises at least one selected from the group consisting of a USB jack, a speaker ventilation hole (as discussed in Paragraph [0041]), an earphone jack, and a microphone input hole.

Regarding claim 19, Cater discloses the housing as set forth in claim 14 above and further the metal body further comprises a third body (Fig. 3 element 126) and an additional connecting body (Fig. 3 elements 138 and 148) which connects the second body to the third body; and 
the third body is provided with a plurality of mating structures at a junction where the third body is connected to the additional connecting body (as described in Paragraph [0046]); 
the plurality of mating structures provided at the third body are evenly distributed at the junction where the third body is connected to the additional connecting body; and the plurality of mating structures provided at the third body comprise at least one of: a rib-in-hole type structure with a hole being formed at the third body and a rib being .

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater as applied to claims 1 and 14 above and further in view of Ueno et al. (US 2017/0136686 A1).

Regarding claim 8, Cater discloses the housing as set forth in claim 1 above.
Cater does not expressly disclose wherein the connecting body is made of a plastic material comprising any one selected from the group consisting of PPS, PBT, PA-66, and PPA plus glass fiber.
Ueno teaches using a connecting body (Fig. 1D element 2) made of a plastic material comprising any one selected from the group consisting of PPS, PBT, PA-66, and PPA plus glass fiber (as discussed in Paragraph [0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a plastic material comprising any one selected from the group consisting of PPS, PBT, PA-66, and PPA plus glass fiber as the material for the connecting body as taught by Ueno in the housing of Cater in order to provide a 

Regarding claim 20, Cater disclose the housing as set forth in claim 14 above and further wherein the metal body is made of any one selected from the group consisting of an aluminum alloy, a magnesium alloy, a stainless steel, a titanium alloy, a copper alloy, and an iron alloy (as discussed in Paragraph [0038]).
Cater does not expressly disclose wherein the connecting body is made of a plastic material comprising any one selected from the group consisting of PPS, PBT, PA-66, and PPA plus glass fiber.
Ueno teaches using a connecting body (Fig. 1D element 2) made of a plastic material comprising any one selected from the group consisting of PPS, PBT, PA-66, and PPA plus glass fiber (as discussed in Paragraph [0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a plastic material comprising any one selected from the group consisting of PPS, PBT, PA-66, and PPA plus glass fiber as the material for the connecting body as taught by Ueno in the housing of Cater in order to provide a strong connection between the metal body and the connecting body utilizing commonly available manufacturing methods to reduce cost.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater as applied to claims 1 and 7 above and further in view of Merz et al. (US 2012/0175165 A1).

Regarding claim 9, Cater discloses the housing as set forth in claim 7 above and further utilizing a metal material comprising any one selected from the group consisting of an aluminum alloy, a magnesium alloy, a stainless steel, a titanium alloy, a copper alloy, and an iron alloy.
Cater does not expressly disclose wherein the connecting body is made of a metal.
Merz teaches a connecting body made of metal (as discussed in Paragraph [0024] wherein it is well known in the art for conductive housing parts to be made of metal materials).
It would have been obvious ton one of ordinary skill in the art before the effective filing date to utilize a metal for a portion of the connecting body as taught by Merz in n the housing of Cater and further to utilize an aluminum alloy as disclosed by Cater in order to provide sufficient strength to the connecting body to hold the housing together.


Response to Arguments

Applicant’s arguments, see Remarks, filed 2/9/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 14-17, and 19 under 35 US 102 have been fully Cater et al. (US 2018/0070465 A1). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841